Case: 19-10683     Document: 00515822184         Page: 1     Date Filed: 04/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 19-10683                       April 14, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jacinto Guzman Santos, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:18-CR-113-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Jacinto Guzman Santos, Jr., was convicted by a jury of possession with
   intent to distribute 50 grams or more of methamphetamine, in violation of 21
   U.S.C. § 841(a)(1) and (b)(1)(A)(viii), and he was sentenced to 293 months
   of imprisonment and five years of supervised release. Now on appeal, he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10683      Document: 00515822184            Page: 2   Date Filed: 04/14/2021




                                      No. 19-10683


   challenges the denial of a motion to suppress and the imposition of a
   condition of supervised release.
          First, Guzman Santos argues that the district court erred in denying
   his motion to suppress evidence seized as a result of police officers’ entry
   into a motel room in which he was staying pursuant to an outstanding arrest
   warrant for him. Reviewing the district court’s factual findings for clear error
   and legal conclusions de novo, United States v. Daniels, 930 F.3d 393, 400
   (5th Cir. 2019), we affirm the denial of the motion to suppress, see Payton v.
   New York, 445 U.S. 573, 603 (1980); United States v. Taylor, 482 F.3d 315,
   318 (5th Cir. 2007). We do not read Steagald v. United States, 451 U.S. 204
   (1981), as compelling a different conclusion.
          Second, Guzman Santos argues that the district court erred by
   imposing, without explanation, a special condition of supervised release
   requiring him to participate in a narcotic, drug, or alcohol dependency
   program for which he was required to contribute at least $20 per month.
   Because Guzman Santos did not object at sentencing, plain error review
   applies. See United States v. Alvarez, 880 F.3d 236, 239 (5th Cir. 2018).
   Based on evidence in the record regarding Guzman Santos’s current and past
   involvement with drugs that allows us to infer the district court’s reasoning,
   there was no reversible plain error. See United States v. Hinojosa, 956 F.3d
   331, 334-35 (5th Cir. 2020); Alvarez, 880 F.3d at 239; United States v.
   Caravayo, 809 F.3d 269, 275 (5th Cir. 2015).
          Accordingly, the district court’s judgment is AFFIRMED.




                                           2